                                            Case 3:14-cr-00175-WHA Document 1248 Filed 10/21/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                    UNITED STATES DISTRICT COURT

                                   7
                                                                       NORTHERN DISTRICT OF CALIFORNIA
                                   8

                                   9

                                  10        UNITED STATES OF AMERICA,
                                  11                      Plaintiff,                            No. CR 14-0175 WHA

                                  12               v.
Northern District of California
 United States District Court




                                  13        PACIFIC GAS AND ELECTRIC                            ORDER FOR FURTHER
                                            COMPANY,                                            INFORMATION RE ZOGG FIRE
                                  14
                                                          Defendant.
                                  15

                                  16

                                  17            In addition to the questions previously asked concerning the Zogg Fire:

                                  18   1.       PG&E shall supply to the Court all documents, emails, text messages, reports,

                                  19            voicemails and any other materials, in paper or electronic form, leading up to and

                                  20            concerning the decision to leave energized the line or circuit in question that

                                  21            possibly led to the Zogg Fire.

                                  22   2.       PG&E shall identify (by name, position and house address, the latter may be under

                                  23            seal) the officer or other employee who made the decision to leave the line energized.

                                  24   3.       PG&E shall identify (by name, position and house address, the latter may be under seal)

                                  25            all others with any role in the decision or recommendation to leave the power on in the

                                  26            line in question.

                                  27

                                  28
                                            Case 3:14-cr-00175-WHA Document 1248 Filed 10/21/20 Page 2 of 2




                                   1   4.        PG&E shall state in detail and in chronological order the sequence of all events

                                   2             that possibly relate to PG&E’s involvement in the ignition of the Zogg Fire.

                                   3             Please also supply photographs or videos of the scene in question.

                                   4             The Court realizes that CAL FIRE has not yet determined that PG&E equipment started

                                   5   the fire, but the Court also knows that CAL FIRE and/or the district attorney has impounded

                                   6   PG&E equipment that is suspected of having started the fire. The Court is of the view that the

                                   7   foregoing can be and should be answered regardless of the dependency of the impending

                                   8   investigation. Please be forthright, not evasive. The answer is due by NOON ON OCTOBER 26,

                                   9   2020.

                                  10

                                  11             IT IS SO ORDERED.

                                  12
Northern District of California
 United States District Court




                                  13        Dated: October 21, 2020.

                                  14

                                  15
                                                                                                  WILLIAM ALSUP
                                  16                                                              UNITED STATES DISTRICT JUDGE
                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          2
